■ El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El Fiscal del Distrito de Guayama el 24 de enero de 1927 acusó a Digno Gely por infracción a la Ley proveyendo lo necesario para castigar la adulteración de leche y para otros fines, aprobada el 12 de agosto de 1925, imputándole la co-misión del siguiente lieeho:
“El referido acusado, Digno Gely, en época anterior a la presen-tación de esta acusación, o sea allá por el día 14 de diciembre de 1926, y en la calle Francisco Lebrón de Patillas, Puerto Rico, que forma parte del Distrito Judicial de Guayama, Puerto Rico, allí y entonces, ilegal y voluntariamente y por conducto de Dupín Gely, ofrecía a la venta como pura, leche de vaca, cuyo líquido estaba adulterado con agua aproximadamente en un 40% añadido artificial-mente.
“El Fiscal hace constar la reincidencia de este acusado, quien *640fué sentenciado por esta Iíon. Corte y por el mismo delito en cinco de enero de 1925, a la pena de quince- días de cárcel, cuya senten-cia no fué apelada y por consiguiente fué firme.”
Cuando se leyó la acusación, el acusado hizo la alega-ción de no culpable. Se señaló el 14 de marzo para la vista. Repitió en ella el acusado su alegación de no culpable y en-tró acto seguido en la práctica de la prueba. La corte el propio día de' la celebración del juicio .declaró al acusado culpable de un delito de adulteración de leche y estimando que se había alegado y probado la reincidencia lo condenó a sufrir nueve meses de cárcel y a pagar quinientos dólares de -multa, sin costas, disponiendo la revocación de la licen-cia mediante la cual el convicto fué autorizado para vender y distribuir leche.
No conforme Gely interpuso el presente recurso de ape-lación. Un solo error señala en su alegato, a saber:
“Que la acusación no aduce hechos suficientes para determinar la comisión del delito de adulteración de leche en grado de reinci-dencia. ’ ’
Funda su conclusión el apelante en primer término en que a la fecha de la primera condena, 5 de enero de 1925, no' estaba vigente la Ley para castigar la adulteración de leche, aprobada el 12 de agosto de 1925, que aplicó el juez.
A esto contesta el Fiscal que si bien en la acusación se dice que el acusado había sido anteriormente sentenciado el 5 de enero de 1925, la prueba, admitida sin objeción du-rante el juicio, demostró que lo fué el 5 de febrero de 1926 cuando ya estaba vigente la indicada ley.
Y como la cuestión se suscita por vez primera en esta Corte Suprema, ello es suficiente de acuerdo con la juris-prudencia establecida en el caso de El Pueblo v. Quirindongo, 31 D.P.R. 642.
Funda además su conclusión el apelante en que si bien se alega en la acusación que la sentencia por virtud déla cual se condenó al acusado anteriormente, no fué ape-*641lada, no se alega que el acusado no fué indultado. Y- sos-tiene, sin citas de autoridades, que en Puerto Eieo el in-dulto de una pena constituye una exoneración completa.
Corpus Juris resume la jurisprudencia sobre la materia así:
“Si bien hay decisiones que resuelven lo contrario, de acuerdo con el peso de las autoridades, el hecho de que el acusado haya sido perdonado por su delito anterior, no le exime de una pena mayor al ser convicto posteriormente. 16 C. J. 1342.
La razón de la regla se da en una nota al texto, tomán-dola de un caso de Kentucky. Es como sigue:
“La concesión del perdón eximió al reo de toda la pena impués-tale por el delito de que se le perdonaba, y de nada más. No le exoneró ni podía exonerarle de las consecuencias penales, resultantes de la comisión de otro delito, cometido después do haberse concedido el indulto, y que nunca fué perdonado. La pena mayor prescrita por el estatuto para el delito subsiguiente no formaba parte de las consecuencias penales del primer delito, sino que eran aplicables ex-clusivamente al posterior delito, según fué agravado por su repeti-ción. La legislatura, conforme lo exigen la justicia y la política pública, debió haber dispuesto un castigo más severo para la rein-cidencia que para la primera comisión de un delito; y es imperti-nente si lo ha hecho así prescribiendo para el segundo delito una pena al doble de la del primer delito]- o aumentando la pena en al-guna otra forma. De todos modos, el castigo mayor es aplicable al último delito y no al primero, y, desde luego, el perdonarse .el primer delito en forma alguna equivale al indulto del delito posterior o a la remisión de parte del castigo impuesto por la comisión del mismo.” Mount vs. Com., 2 Duv. (Ky.) 93, 95. 16 C. J. 1342, nota (a).
El último fundamento del apelante para sostener su conclusión es que la acusación no alega como debió alegar la fecha en que se cometió el primer delito.
Hubiera sido sin-duda más completa la acusación si se-hubiera alegado dicha fecha, pero habiéndose alegado la de la convicción, ello era suficiente. Si el acusado había sido ya convicto cuando cometió la segunda ofensa, claro es que *642la comisión era anterior. Y eso es todo lo que requiere la ley; comisión y convicción anteriores a la segunda ofensa. Parece conveniente citar un resumen de la jurisprudencia sobre el particular. Lo tomaremos de Ruling Case Law. Es así:
“Las decisiones no son uniformes respecto a si la convicción anterior debe tener lugar antes de cometerse el delito posterior, o si éste puede ser cometido antes de cualquier convicción. Algunas autoridades sostienen que el estatuto es aplicable aún si el segundo delito se ha cometido antes de ser el acusado convicto del primer delito, mientras que otras sostienen que toda vez que los estatutos de esta naturaleza son de carácter reformatorio, no es su propósito fijar un castigo mayor para un acto cometido antes de que se haya convicto al acusado por otro delito de la misma clase, sino única-mente para una persona que después de haber sido convicta no se reforma y persiste en cometer otros delitos de igual naturaleza. Al aplicar esta regia se ha establecido una distinción entre el significado popular y el técnico de la palabra ‘convicción.’ De acuerdo con el lenguaje corriente se dice que un veredicto de culpabilidad equivale a una convicción, y se le ha dado este significado popular cuando lian estado ante las cortes derechos distintos a los de la persona que ha sido declarada culpable. Pero se presenta una situación entera-mente distinta cuando uno se confronta con una acusación que im-puta al acusado haber sido convicto anteriormente de un delito similar, y cuando de acuerdo con el estatuto la supuesta repetición de la ofensa es un delito distinto, para el cual, al ser convicto el acusado, se deben imponer penas más severas. En tal caso, a la pa-labra ‘convicción’ debe dársele su significado legal estricto de sen-tencia, al hacerse la alegación de culpable o al rendirse un veredicto de culpabilidad. La legislatura fija una pena más severa por ha-ber resultado inefectiva la pena señalada para la primera comisión del delito. Por tanto, el segundo delito, que apareja penas más se-veras, no se comete en derecho hasta que ha habido sentencia en el primer delito.” 8 R.C.L. 275.
A virtud de todo lo expuesto, no habiéndose cometido el único error que señala el apelante y habiendo examinado en general los autos y no encontrando nada fundamental que requiera la revocación de la sentencia, debe ésta ser confirmada.